Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
2.	This action is responsive to the communication filed on 5/19/2022.  Claims 1 and 32 have been amended. Claims 2, 7-8, 10-31 and 33-39 have been cancelled. Claims 40-56 have been added. Claims 1, 3-6, 9, 32 and 40-56 are pending.

Election By Original Presentation
3.	Newly amended and added claims 32 and 40-56 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I.	Claims 1, 3-6 and 9, drawn a method for applying a tagging profile to determine information technology network nodes that satisfying one or more conditions, displaying, in a multi-panel display, a list of the one or more tags, classified in CPC G06F16/30289.
Claims 32, 40-43, drawn to a method for applying a rule to a tagged set of nodes in a data set, and identifying a criterion by which a configuration change to the node and detected by a software agent is to be transmitted to a monitoring computer, classified in CPC G06F16/2291.
Claims 44-56, drawn to a method for receiving a set of conditions to establish a tagging profile, the set of conditions specifying one or more conditions that must be satisfied be a node before the node is assigned a tag associated with the tagging profile, classified in CPC H04L41/085.
4.	The inventions are distinct, each from the other because of the following reasons:
	Inventions of Groups I, II and III are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed processes are unrelated as supported by the distinct limitations discussed above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
5.        The distinct critical features of each Group support the undue search burden if they were examined together.  
6.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32 and 40-56 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
9.	Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being obvious by Kochis in view of Molloy, and further in view of Palanisamy et al (U.S. 20090182610 A1 hereinafter, “Palanisamy”).
10.	With respect to claim 1,
	Kochis discloses a computer-implemented method, comprising:
receiving a set of conditions to establish a tagging profile (Kochis [0013] e.g. [0013] In one embodiment, the method includes: a) attaching a tracker tag to the moveable asset, wherein the tracker tag is disposed along an exterior of the movable asset at a location in which the tracker tag has line of sight access to the sky during normal movement of the asset, wherein the tracker tag is inoperative from equipment associated with the asset, wherein the tracker tag includes an installed tag profile that includes programmed instructions to control current operation of the tracker tag, wherein the tracking information server includes a master tag profile that is re-configurable and at least initially the same as the installed tag profile, d) powering up the tracker tag, e) detecting a change in state condition with the tracker tag and responding to the change in state condition in accordance with the programmed instructions in the installed tag profile, wherein the response to the change in state condition includes retrieving the message with the next tag profile from the messaging system and installing the next tag profile in the tracker tag, wherein, upon installation, the next tag profile becomes the installed tag profile for control of current operations of the tracker tag);
receiving identifications of one or more tags associated with the tagging profile (Kochis [0177] – [0179] e.g. [0177] With reference to FIG. 20, an embodiment of a process 300 to configure a tag profile for a tracker tag begins at step 302 where a user is logged into the unsecured area 156 (FIG. 11) of the tracking information server 14 (FIG. 11) using the monitoring device 22 (FIG. 1).  At step 304, the user selects a "configure tag profile" feature or option.  Next, the tracking information server performs a security check to confirm that the user is authorized to access this area of the tracking information server (step 306; At step 308, the tracking information server determines if the user is authorized to configure tag profiles.  Next, if the user is authorized to configure tag profiles, the tracking information server provides a tracker tag selection display to the user on the monitoring device (step 310).  Otherwise, the process returns to step 302 because the user is not authorized.  At step 312, the user selects a tracker tag, an asset associated with the desired tracker tag, or an element associated with the desired tracker tag for which the tag profile is to be configured.  Next, the tracking information server provides the tag profile for the selected tracker tag to the user in a configure tag profile display (step 314).  At step 316, the user selects desired change in state, data acquisition, and/or data download conditions to configure the tag profile.  Next, when the user saves the desired change in state, data acquisition, and data download conditions, the programmed instructions in the tag profile are updated (step 318).  At step 320, the tracking information server generates a message to the selected tracker tag with the newly configured tag profile.  Next, the tracking information server sends the message to the selected tracker tag (step 320). [0178] In an addition embodiment of the tag profile configuration process, the user may select any combination of multiple tracker tags, assets, or elements in step 312 when multiple tag profiles are to be commonly configured.  This is useful, for example, for configuration of tag profiles associated with a fleet of aircraft, trucks, or other type of vehicles where the tag profiles for like or similar classes of assets are to be commonly configured.  The tracker tag selection display in step 310 may include classes of assets and classes of elements to simplify selection of multiple tracker tags for tag profile configuration.  When multiple tag profiles are commonly configured, the message in step 322 is sent to multiple corresponding tracker tags. [0179] In one embodiment of the tag profile configuration process, the message maybe an e-mail message sent to an e-mail address associated with the selected tracker tag via the e-mail system (e.g., POP3 e-mail server).  In another embodiment, the message may be a text message sent to a text messaging address associated with the selected tracker tag via a text messaging system.  In still another embodiment, the message may be a direct data communication to the selected tracker tag.  The e-mail and/or text messaging systems may be within the tracking information server or provided by independent service providers);
applying the tagging profile to nodes in an information technology network by determining one or more nodes in the information technology network that satisfy one or more conditions of the set of conditions (Kochis abstract, [0177] – [0179] e.g. information network; tag profile; conditions);
associating the one or more tags with the nodes that satisfy the one or more conditions (Kochis abstract, [0177] – [0179] e.g. information network; tag profile; conditions);
displaying a list of the one or more tags (Kochis abstract, [0177] – [0179] e.g. tags).
	Although Kochis substantially teaches the claimed invention, Kochis does not explicitly indicate
each tag being a keyword or term;
the associating comprising storing the keyword or term of each tag of the one or more tags as metadata or as a field in a database storing nodal information for the information technology network;
in a multi-panel display
after user selection of a respective one of the tags, displaying, in the multi-panel display, a list of the nodes associated with a respective one of the tags.
Molloy teaches the limitations by stating
receiving identifications of one or more tags associated with the tagging profile, each tag being a keyword or term (Molloy [0043], [0060] – [0061], [0071] e.g. In the screen shot shown, when "Scan 511" is selected, the right-hand column shows that tag "XYZ" was added to the asset "Server4.". [0060] For example, an Administrator User may use the security management system 100 to make User 1 responsible for all Windows servers by creating a relationship between User 1 and the tag "Windows," and the tagging logic engine 190 may keep the tag "Windows" on the correct assets 118 on a regular basis. [0061] For example, the "Windows" tag may be easily applied to servers based on the operating system discovered on the server by the scanner 116.  On a regular basis, and without user or administrator involvement, the "Human Resources" tag in this example could be applied to assets based on their IP addresses, which may be discovered by the scanner 116 and passed through the security management system 100 and finally normalized by the scan logic processor 140 and stored in the user database 150. The data may then be interpreted by tagging logic engine 190 and the user may then specify that all assets in a certain sub-net must be tagged with the tag "Human Resources" tag. [0071] For example, the user may say, "I would like to make a new tag based on an IP address rule, and I want to assign the tag `HR asset` to anything in the 10.10.10/255 network." The programmers may have written a rule that lets the user do the network check against an IP address so that the user only has to fill in the IP address of "10.10.10/255." The tagging logic engine 190 may be evaluating IP addresses and applying the `HR asset` tag to the assets automatically all the time in the background [as receiving identifications of one or more tags associated with the tagging profile, each tag being a keyword or term (e.g. “XYZ”, “window”, “Human Resources”, “HR asset”)]);
applying the tagging profile to nodes in an information technology network by determining one or more nodes in the information technology network that satisfy one or more conditions of the set of conditions;
associating the one or more tags with the nodes that satisfy the one or more conditions, the associating comprising storing the keyword or term of each tag of the one or more tags as metadata or as a field in a database storing nodal information for the information technology network;
displaying, in a multi-panel display, a list of the one or more tags; and
after user selection of a respective one of the tags, displaying, in the multi-panel display, a list of the nodes associated with a respective one of the tags (Molloy [0048] – [0054] and Fig. 11 e.g. [0048] In the illustrated screen shot 1100, a left-hand column lists tags while a right-hand column lists rules and a history of actions.  For example, when "Tag 3" is selected, the rule may state "Apply to assets when the OS contains `Windows.`" The history of the actions may show that this rule was applied to asset 1, asset 2 and so on, but was skipped on asset "n" because it was banned by the user [as
applying the tagging profile (e.g. Tag 1, 2 or 3) to nodes (e.g. assets) in an information technology network by determining one or more nodes (e.g. assets) in the information (e.g. INFORMATION) technology network that satisfy one or more conditions (e.g. rules) of the set of conditions);
associating the one or more tags with the nodes that satisfy the one or more conditions, the associating comprising storing the keyword or term of each tag of the one or more tags as metadata (e.g. “XYZ”, “window”, “Human Resources”, “HR asset”; NOTE: Metadata is "data that provides information about other data") or as a field in a database (e.g. database 150) storing nodal information for the information technology network;
displaying, in a multi-panel display (e.g. Fig. 11), a list of the one or more tags; and
after user selection (e.g. when “Tag 3” is selected) of a respective one of the tags, displaying, in the multi-panel display (e.g. Fig. 11), a list of the nodes (e.g. assets) associated with a respective one of the tags].  The user may have the option of editing the rule for "Tag 3" when it is selected.  The tag asset rule may be edited by double-clicking on the asset, and the audit tag history may be viewed by a single left click or right click on the asset. [0049] Each rule may have a dedicated interface to edit it with.  Simple rules may include whether an asset is running the Windows OS.  Other rules may be more complex and may include yes/no settings, drop down settings, or text fields.  Each tag rule may have a different screen in the web app UI 160, and how the user chooses to configure the settings in that screen may determine how the tag functions in their particular environment.  A user may create a tag rule that is based on the vulnerability tag engine.  The same tag rule may be used by two different users with slightly different configurations, and therefore, may appear as different assets in each case. [0050] Referring now to FIG. 12, a screen shot 1200 of asset details and attributes is shown in accordance with an embodiment of the present disclosure.  When an asset is opened, the illustrated screen shot 1200 shows at a high level a name value pair list that may include the asset's name, OS, last scan, tags, software, among other attributes, allowing the user to access all information for a specific asset in the user database 150.  In the example in screen shot 1200, the asset is "Asset 17" and the user may select the Name, OS, Last Scan, Tags, Software, etc for "Asset 17." When "OS" is selected for "Asset 17," it shows that the OS is Windows 2000 Service Pack 3.  If the user selects tags, the user will then see all of the tags associated with asset 17. [0051] Referring now to FIG. 13, a flowchart for the process of asset discovery 1300 is shown in accordance with an embodiment of the present disclosure.  Often, a user will know that they have a particular device in a certain location, but will not realize which assets they might have at the current time.  Because tags are the basis for organization, some tags may be associated with a range of network addresses. [0052] In the illustrated process 1300, at action 1302 the management security system 100 tells the scanner 116 the known range of IP addresses at a particular location and instructs the scanner 116 to find those addresses.  In the example shown, the scanner 116 may search for IP network ranges comprising "*.qualys.com 10.10.3.0/16 ipv6-disco." This action may occur at the web app UI 160.  At action 1304, instructions are sent to the scanner 116.  This action may occur at the management security system 100 level.  At action 1306, the scanner 116 may return the discovered assets 118 and basic information to be normalized by the scan logic processor 140.  [0053] For example, if a user does not realize which assets they may have, but know they have a scanner 116 in a particular office in Redwood City, Calif., the user may instruct the scanner 116 to find every asset 118 that it can.  The security management system 100 may then create an instruction in the job management server 120 via the web app UI 160 to tell the scanner 116 the known range of IP addresses in the Redwood City office and to find assets 118 within that IP range).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Molloy’s teaching would have allowed Kochis to provide interactive service communications and independent communications of the aforementioned type to other modes of transporation as, such as various forms of air, ground and water transportation (Kochis [0010]).
Although Kochis and Molloy combination substantially teaches the claimed invention, they do not explicitly indicate
detecting one or more changes between a current state of the nodes and a baseline state of the nodes; and
generating a report comprising a listing of the one or more changes that are not approved changes.
Palanisamy teaches the limitations by stating
detecting one or more changes between a current state of the nodes and a baseline state of the nodes; and
generating a report comprising a listing of the one or more changes that are not approved changes (Palanisamy [0059] – [0061] and [0074] e.g. [0059] The reassignment could be the same list as in the previous tab approval or some other mechanism.  A change in asset version can trigger a workflow for a change, notification and/or re-assignment.  [0060] In one embodiment, a change in customer-defined fields triggers a notification or metadata change.  In one embodiment, a change follows the asset name change use case pattern for notification.  In one embodiment, a change in a user-specified asset metadata field triggers regression of asset one step in registration status, e.g. from accept to unaccepted, from submitted to unsubmitted, from registered to unregistered.  A regression in asset registration status (reject, unaccept, or unsubmit) can also trigger a change in asset classification.  [0061] When an asset is changed and saved, this can trigger a flow as can changes to data in other specified field(s).  In one embodiment, there are additional triggers for changes to data in other specified fields.  In one embodiment, missing data in required field triggers notification.  In one embodiment, missing data triggers an AssetMissingField event.  Changes in metadata of most kinds can cause the associated tab to be unapproved and reassign the asset to its respective assignment/approval tier of approvers.  [0074] FIG. 20 shows a flow for Time based escalation in one embodiment.  When an asset is accepted, tab approvals are assigned by the Multi-tier Workflow.  The Multi-tier Workflow will also create an entry for this asset with the Tab approval information to a persistence store.  When a Tab is approved, the Multi-tier Workflow will also update the status in the persistence store.  The Time Based Escalation is a long running Workflow running in a loop that wakes up every 6 hours.  Each time it wakes up, it will load the unapproved tab asset list [as
detecting one or more changes (e.g. changes) between a current state (e.g. change to the version/customer-defined fields of the asset) of the nodes (e.g. assets) and a baseline state (e.g. version/customer-defined fields of the asset; referring to the instant applicant’s specification [0096] – [0097] “… version check”) of the nodes; and
generating a report comprising a listing of the one or more changes that are not approved changes (e.g. the unapproved tab asset list)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Palanisamy’s teaching would have allowed Kochis and Molloy to provide interactive service communications and independent communications of the aforementioned type to other modes of transportation as, such as various forms of air, ground and water transportation (Kochis [0010]).
11.	With respect to claim 4,
	Molloy further discloses wherein the nodes to which the tagging profile is applied comprise one or more of a database server, directory server, file server, or network device (Molloy [0021] e.g. scans of one or more user assets 118, such as desktop computers, laptops, workstations, tablets, phones, etc.).

12.	Claims 3, 5 and 9 are rejected under 35 U.S.C. 103(a) as being obvious by Kochis in view of Molley and Palanisamy, and further in view of Thukral.
13.	With respect to claim 3,
	Although Kochis, Palanisamy and Molley substantially teaches the claimed invention, they do not explicitly indicate allowing a user to select whether the tagging profile is to be applied to a newly detected node in the information technology network automatically or manually.
Thukral teaches the limitations by stating
comprising allowing a user to select whether the tagging profile is to be applied to a newly detected node (Thukral [0022], [0142], [0181] – [0184] and Figs. 20-24 e.g. asset in the inventory discovered by the automated asset discovery process)  in the information technology network automatically or manually.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Thukral’s teaching would have allowed Kochis, Palanisamy and Molley combination to provide interactive service communications and independent communications of the aforementioned type to other modes of transporation as, such as various forms of air, ground and water transportation (Kochis [0010]).
14.	With respect to claim 5,
	Thukral further discloses wherein the list of the one or more tags is displayed in a first panel of the multi-panel display and the list of the nodes associated with the respective one of the tags is displayed in a second panel of the multi-panel display (Thukral [0022], [0142], [0181] – [0184] and Figs. 20-24).
15.	With respect to claim 9,
	Thukral further discloses allowing a user to select whether all conditions of the set or less than all conditions of the set must be satisfied before associating nodes with the one or more tags (Thukral [0178] and Fig. 14 e.g. [0178] The automatic asset matching rules are manually written in advance to match assets which have the same attributes or a subset of one or more attributes which matches [as allowing a user to select whether all conditions of the set or less than all conditions of the set must be satisfied (e.g. match) before associating (e.g. node) nodes with the one or more tags (e.g. labeled Elementid in Fig. 14)].  The rules can be anything that works to make matches based upon attributes between assets discovered on the network by the automatic asset discovery process and assets imported from the financial reporting system.  The automatic matching rules may not be able to reconcile all assets.  In such a case, the attributes of assets discovered on the network can be displayed and compared to attributes carried in the financial reporting system for the assets imported therefrom.  Whenever a match is made, another rule is made that links the two systems (the asset found on the network by the automatic discovery process to the asset found in the financial reporting system) together for all time so that on subsequent scans, if these two systems are found again, they will be reconciled as the same asset).

16.	Claim 6 is rejected under 35 U.S.C. 103(a) as being obvious by Kochis in view of Molloy and Palanisamy, and further in view of Blumenau (U.S. 2007/0113293 A1 hereinafter, “Blumenau”).
17.	With respect to claim 6,
	Molloy further discloses
	that a node have a name or attribute that matches a user-selected keyword (Molloy [0029], [0031], [0065] – [0066] e.g. [0029] Tags for operating systems of the various assets may use the same "operating system string matches pattern" rule so they may all use the same plug-in 195.  There may be several "operating system" tags that use one rule with a variable applied in a certain way to apply the tags to the various assets 118.  The plug-ins 195 provide an open system that can accept new rule definitions as the security management system 100 evolves.  For example, in an embodiment, if a user wants to tag an asset 118 based on its IP address, a new IP address plug-in 195 could be added, which could then be used to tag assets based their IP address and physical location. [0031] The set of assets 118 to be scanned in a subsequent may be determined by the user based on a user-defined tag.  For example, the user may want to scan all assets that were previously tagged with the "Windows" tag.  The "Windows" tag may then be used to look up which assets 118 in the user database 150 have a matching tag of "Windows" and send those "Windows"-tagged assets 118 to the job management server 120 be the targets for the scanners 116 for subsequent scans. [0065] while the user fills in a few words to create the functional plug-in rule 195. [0066] For example, the user may request that the system "locate all of the assets that are tagged with `Windows` that also contain a particular vulnerability detection." [0065] In simpler terms, the logic may be written by programmers, while the user fills in a few words to create the functional plug-in rule 195).
	Although Kochis, Palanisamy and Molloy combination substantially teaches the claimed invention, they do not explicitly indicate
that a node be tagged with a selected tag, the selected tag being different than the one or more tags associated with the tagging profile.
	Blumenau teaches the limitations by stating
	that a node be tagged with a selected tag, the selected tag being different than the one or more tags associated with the tagging profile (Blumenau [0046] and [0075] – [0077] e.g. [0046] As used herein, digital asset refers to any digital file that can be stored in a storage medium.  Examples of digital assets can include, but are not limited to, files, e-mails, instant messages (IM), audio files, video files, profiles, drivers, programs, and other electronic embodiments of information [0075] In various embodiments, application rules define the set of categorized digital assets (e.g., taxonomy tags) that can be stored with a directory or file when that directory or file is created by an application.  Application rules consider the name and context of the digital asset (binary name, binary versions, process name, window titles, and the link) and the name of the directory being created.  From this data a set of taxonomy tags are determined and returned as the list of is tags for this digital asset. [0076] Device rules define the set of taxonomy tags that can be applied to a directory or file when that directory or file is created by or stored on a particular device.  Rules can be defined for device classes (e.g., local fixed device, network device, removable devices), individual storage devices or input devices.  Similarly, end-user rules define the set of taxonomy tags that can be associated with a directory or file when that directory or file is created or changed by the end-user.  User rules can consider the end-user's name, the end-user's role, the end-user's location or any other data that can be retrieved from a local or directory based end-user configuration. [0077] By applying rules and categorizations to folders, directories, end-users, and devices, automatic and inheritance based categorization of digital assets is achieved.  For example, if a word document is stored in a specific directory, the client software 212 applies the taxonomy tag indicated by the rules and categorization of the directory that stores the word document.  Further, if a one or more uncategorized digital assets are moved into a categorized directory those digital asset inherent the categorization of the directory.  Such a feature allows for the categorization of digital assets existing on the client 110 prior to the installation of the client software 212.)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Blumenau’s teaching would have allowed Kochis, Palanisamy and Molloy combination to provide interactive service communications and independent communications of the aforementioned type to other modes of transporation as, such as various forms of air, ground and water transportation (Kochis [0010])..

Response to Arguments
18.	On pages 9-10, Applicant alleges Molloy is not a 102(e) prior art reference to the argued subject matter
“each tag being a keyword or term;
the associating comprising storing the keyword or term of each tag of the one or more tags as metadata storing nodal information for the information technology network;
in a multi-panel display;
after user selection of a respective one of the tags, displaying, in the multi-panel display, a list of the nodes associated with the respective one of the tags”.
	Examiner disagrees because:
U.S. Provisional Application 61/392,324 specification and/or figures clearly explicitly or implicitly provide sufficient written description teaches the argued subject matter.
On the other hand, U.S. Provisional Application 61/528,679 provides no written description support for the argued subject matter. Therefore, the argued subject matter is not eligible for claiming the priority date Aug. 29, 2011.
Therefore, either way Molloy is a 102(e) prior art reference to the argued subject matter.

19.	On pages 10-11, Applicant alleges Molloy Is Not Prior Art Because the '324 Provisional Lacks Written Description Support for Any Claim, and Molloy is not entitled to claim the benefit of the filing date of the '324 Provisional under 35 U.S.C. § 102(a)(2).
	Examiner disagrees because:
U.S. Provisional Application 61/392,324 specification and/or figures clearly explicitly or implicitly provide sufficient written description teaches the argued subject matter.

20.	On pages 11-12, Applicant alleges the Cited Subject Matter of Molloy Is Not Supported by the '324 Provisional.
	Examiner disagrees because:
U.S. Provisional Application 61/392,324 specification and/or figures clearly explicitly or implicitly provide sufficient written description teaches the argued subject matter.

21.	On pages 12-13, Applicant alleges the Pending Claims Are Entitled to Priority to at Least the '679 Provisional's Filing Date.
	Examiner disagrees because:
U.S. Provisional Application 61/528,679 provides no written description support for the cited subject matter, such as in a multi-panel display. Therefore, the cited subject matter is not eligible for claiming the priority date Aug. 29, 2011.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 2, 2022